 



Exhibit 10.1
ROBBINS & MYERS, INC.
FORM OF OPTION AWARD AGREEMENT
This OPTION AWARD AGREEMENT (“Agreement”) is entered into as of the Award Date
set forth below between ROBBINS & MYERS, INC., an Ohio corporation (the
“Company”), and Employee listed in Section 1.1.
     A. The Company from time to time grants to employees Options to purchase
Common Shares of the Company (“Common Shares”) as Awards under the Company’s
2004 Incentive Stock Plan As Amended (the “Plan”), a copy of which has been
provided to Employee and is incorporated herein by this reference;
     B. For the purpose of encouraging Employee to acquire a proprietary
interest in the Company through stock ownership, to continue in the service of
the Company and its Subsidiaries, and to render superior performance during the
period of employment, the Compensation Committee (the “Committee”) of the Board
of Directors (the “Board”) of the Company has determined that an Option should
be granted under the Plan to Employee; and
     C. Any capitalized term used herein that is not defined herein shall have
the meaning ascribed to it in the Plan.
NOW, THEREFORE, THE COMPANY AND EMPLOYEE INTENDING TO BE LEGALLY BOUND HEREBY
AGREE AS FOLLOWS:
SECTION 1. GRANT AND EXERCISE OF OPTION.
1.1 Grant of Option.
The Company hereby grants to Employee an Option under the Plan to purchase
Common Shares as follows:

             
Employee:
                 
Number of Common
    Shares subject to
    Option:
                 
Option exercise price
    per share
  $              
Date of Grant of
    Option (also referred to
     as “Award Date”)
    ,                    
Plan Name:
  2004 Stock Incentive Plan As Amended    
Type of Option:
  Nonqualified Stock Option    
Date Option becomes
    exercisable:
  One-Third of the shares become exercisable on the first, second, and third
annual anniversary date of the Award Date.  

Exhibit 10.1

 



--------------------------------------------------------------------------------



 



             
Term of Option (“Term”):
  Ten years        
Expiration Date of Option:
    ,                    

1.2 Conditions Relating to Exercise of Option.
The Option may not be exercised after Employee’s employment with the Company has
terminated except that the Option may during its Term be exercised (i) within
30 days after Employee’s employment with the Company ceases, if the cause of
cessation of employment was other than retirement, disability, death or
termination of employment by the Company for Gross Misconduct; (ii) within one
year of cessation of employment in the case of early retirement; and
(iii) within three years of cessation of employment in the case of normal
retirement, death or disability. After termination of employment, the Option may
be exercised only to the extent it could have been exercised on the date of
Employee’s termination of employment. Whether authorized leave of absence or
absence for military or governmental service shall constitute a termination of
employment or other service shall be determined by the Committee.
1.3 Exercise of Option.
(a) Notice of Exercise. The Option may be exercised in whole or in part by
written notice in the form required by the Company, together with payment of the
aggregate exercise price therefor.
(b) Payment of Option Exercise Price. Payment of the exercise price may be made
as follows: (i) in cash, (ii) payment in Common Shares that have been held by
Employee for at least six months by actual delivery of such Common Shares to the
Company or in accordance with the attestation procedure at Section 6.7 of the
Plan, valued at the Fair Market Value of such shares on the date of exercise,
(iii) by a delivery of a notice in the form acceptable to the Committee that
Employee has placed a market sell order (or similar instruction) with a broker
with respect to Common Shares then issuable upon exercise of the Option, and
that the broker has been directed to pay a sufficient portion of the net
proceeds of the sale to the Company in satisfaction of the exercise price
(conditioned upon the payment of such net proceeds), or (iv) by a combination of
the methods described above.
(c) Payment of Applicable Taxes.
No shares shall be delivered upon exercise of the Option until any taxes payable
with respect to the exercise of the Option have been withheld by the Company or
paid by Employee. Employee may use Common Shares to pay the Company all or any
part of the mandatory federal, state or local withholding tax payments at the
time of exercise of the Option by following any of the methods of payment set
forth in Section 1.3(b) for use in connection with payment of the exercise price
of the Option.
Exhibit 10.1

 



--------------------------------------------------------------------------------



 



(d) Change of Control. In the event of a Change of Control of the Company, the
Option, to the extent it is not exercisable, shall become fully exercisable and
vested on the date the Change of Control is deemed to have occurred.
SECTION 2. RESTRICTIONS ON TRANSFER
Except as provided in Section 12.2 of the Plan, the Option shall not be
assigned, transferred, pledged, or otherwise encumbered by Employee, otherwise
than by will or by the laws of descent and distribution, or be made subject to
execution, attachment or similar process. Except as provided in Section 12.2 of
the Plan, the Option shall be exercisable during Employee’s lifetime only by
Employee or, if permissible under applicable law, by Employee’s guardian or
legal representative.
SECTION 3. REPRESENTATIONS OF EMPLOYEE.
Employee hereby represents to the Company that Employee has read and understands
the provisions of this Agreement and the Plan, and Employee acknowledges that
Employee is relying solely on his or her own advisors with respect to the tax
consequences of exercising an Option.
SECTION 4. NOTICES.
All notices or communications under this Agreement shall be in writing,
addressed as follows:

To the Company:   Robbins & Myers, Inc.
1400 Kettering Tower
Dayton, Ohio 45423
Attention: Vice President, Human Resources

To Employee:   At the last residence address of Employee on file with the
Company.

Any such notice or communication shall be (a) delivered by hand (with written
confirmation of receipt) or sent by a nationally recognized overnight delivery
service (receipt requested), (b) be sent certified or registered mail, return
receipt requested, postage prepaid, addressed as above (or to such other address
as such party may designate in writing from time to time), or (c) be given
electronically, if receipt is confirmed electronically to the sender within 24
hours and the actual date of receipt shall determine the time at which notice
was given.
SECTION 5. DEFINITIONS.
(a) “Change of Control” means and shall be deemed to have occurred on (i) the
date upon which the Company is provided a copy of a Schedule 13D, filed pursuant
to Section 13(d) of the Securities Exchange Act of 1934 indicating that a group
or person, as defined
Exhibit 10.1

 



--------------------------------------------------------------------------------



 



in Rule 13d-3 under said Act, has become the beneficial owner of 20% or more of
the outstanding Voting Shares or the date upon which the Company first learns
that a person or group has become the beneficial owner of 20% or more of the
outstanding Voting Shares if a Schedule 13D is not filed; (ii) the date of a
change in the composition of the Board such that individuals who were members of
the Board on the date two years prior to such change (or who were subsequently
elected to fill a vacancy in the Board, or were subsequently nominated for
election by the Company’s shareholders, by the affirmative vote of at least
two-thirds of the directors then still in office who were directors at the
beginning of such two year period) no longer constitute a majority of the Board;
(iii) the date the shareholders of the Company approve a merger or consolidation
of the Company with any other corporation, other than a merger or consolidation
which would result in the Voting Shares of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into Voting Shares of the surviving entity) at least 80% of the
total voting power represented by the Voting Shares of the Company or such
surviving entity outstanding immediately after such merger or consolidation; or
(iv) the date shareholders of the Company approve a plan of complete liquidation
of the Company or an agreement for the sale or disposition by the Company of all
or substantially all the Company’s assets.
(b) “Company” means Robbins & Myers, Inc., an Ohio corporation, and when used
with reference to employment of Employee, Company includes any Subsidiary of the
Company.
(c) “Fair Market Value” means the average of the high and low prices of a Common
Share on the date when the value of a Common Share is to be determined, as
reported on the New York Stock Exchange-Composite Transactions Tape; or, if no
sale of Common Shares is reported on such date, then the next preceding date on
which a sale occurred; or if the Common Shares are no longer listed on such
exchange, the determination of such value shall be made by the Committee in
accordance with applicable provisions of the Internal Revenue Code and related
regulations promulgated under the Code.
(d) “Gross Misconduct” means engaging in any act or acts involving conduct which
violates Company policy or is illegal and which results, directly or indirectly,
in personal gain to the individual involved at the expense of the Company or a
Subsidiary.
(e) “Nonqualified Stock Option” means an Option that is not an Incentive Stock
Option, as defined in Section 422 of the Internal Revenue Code.
SECTION 6. PLAN CONTROLLING.
The Award is subject all of the terms conditions of the Plan. In the event of a
conflict between the Plan and this Agreement, the provisions of the Plan shall
control.
SECTION 7. GOVERNING LAW.
This Agreement and its validity, interpretation, performance and enforcement
shall be
Exhibit 10.1

 



--------------------------------------------------------------------------------



 



governed by the laws of the State of Ohio other than the conflict of laws
provisions of such laws.
SECTION 8. SEVERABILITY.
Whenever possible, each provision in this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement shall be held to be prohibited by or invalid under applicable
law, then (a) such provision shall be deemed amended to accomplish the
objectives of the provision as originally written to the fullest extent
permitted by law and (b) all other provisions of this Agreement shall remain in
full force and effect.
Exhibit 10.1

 



--------------------------------------------------------------------------------



 



SECTION 9. STRICT CONSTRUCTION.
No rule of strict construction shall be implied against the Company, the
Committee or any other person in the interpretation of any of the terms of the
Plan, this Agreement or any rule or procedure established by the Committee.
IN WITNESS WHEREOF, the Company and Employee have duly executed this Agreement
as of the Award Date.

          ROBBINS & MYERS, INC.    
 
       
By:
       
Name:
 
 
Peter C. Wallace    
Title:
  President and Chief Executive Officer    
 
       
EMPLOYEE
   
 
             
Name:
       

Exhibit 10.1

 